Citation Nr: 0030399	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-13 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
1985.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  A hearing was held before a hearing 
officer at the RO in July 1999.


REMAND

The veteran asserts that she has PTSD due to certain 
incidents of sexual assault and trauma which transpired in 
service.  Specifically, she avers that a particular "Staff 
Sergeant", who was a large (perhaps "300" pounds) black male 
though she cannot recollect his name, accosted her in a "walk 
in" cooler adjacent to a kitchen where she worked in the 
"Mess Hall" at Camp Pendleton, California (several service 
medical reports, though making no reference to any sexual 
assault/trauma or PTSD, reflect that the veteran did in fact 
work in the "chow hall").  She indicates that this 
individual, on apparently different occasions, 
surreptitiously engaged in conduct including grabbing "[her] 
breasts", attempting to kiss her and apparently on one 
occasion actually attempted to put his hands inside her 
"shirt".  When she was examined by VA in February 1998, the 
veteran alluded to the actions of this particular staff 
sergeant; the assessment was PTSD, apparently due to the 
actions of this individual.  When she was evaluated by a 
different VA physician in March 1999, she was again assessed 
as having PTSD as a "residual[] of her [inservice] sexual 
trauma."

A valid claim for service connection for PTSD requires 
elements including a diagnosis of PTSD which is, in addition, 
predicated on a specific inservice stressor, see Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997), and the Board 
observes that each of the foregoing elements is satisfied in 
the present case.  In a non-combatant context (i.e., in 
circumstances where the stressor alleged by the claimant does 
not involve combat), it is further incumbent on the claimant 
to submit verification that the alleged stressor actually 
occurred, see Cohen, supra, and one of the principal means of 
doing the same is to submit credible lay statements from 
former service comrades.  Id.  However, in personal assault 
(to specifically include sexual assault) PTSD claims, and in 
recognition of the unique problems that may inhere in 
verifying the same, the United States Court of Appeals for 
Veterans Claims (Court) has sanctioned a variety of means to 
verify the alleged stressor, see Patton v. West, 12 Vet. App. 
272 (1999), a number of which apply in the present case and 
will be addressed in greater detail hereinbelow.

The record reflects that, while in service (July 1983 to 
December 1985), the veteran was assigned to Headquarters 
Company ("HqCo"), Headquarters Battalion ("HqBn") [possibly 
"Mainside" Division], Camp Pendleton, California.  Her 
service occupational specialty was that of "Food Service 
Specialist".   

In a December 1997 statement wherein the veteran set forth 
her asserted inservice stressors, she indicated that she had 
told a "Sgt. B. Powell" about the conduct of the above-
discussed staff sergeant, and that Sergeant Powell had told 
her to "forget it" for her own good.  A July 1999 statement 
from the veteran's representative advised the veteran that 
"VA [thought it had] located Barry Powell" via computer and 
requested that she contact him concerning the alleged 
inservice sexual trauma.  In a later note in the file, 
received in September 1999, the veteran (though not 
indicating affirmatively that she had ever contacted him) 
related that she had "not heard from [Barry Powell]" and did 
not "expect to".  Notwithstanding whatever correspondence may 
have passed between such individual and the veteran to date, 
the Board is of the opinion, in accordance with Cohen, supra, 
that the veteran should be formally advised to contact him 
(or provide the RO with sufficient information to enable it 
to do the same) to request a statement affirming that he had 
in fact been told by the veteran in service of the sexual 
assault/trauma she alleges.  

At her February 1998 VA examination, as well as at her July 
1999 personal hearing, the veteran indicated that she had 
advised her "Chaplain" in service of the alleged sexual 
trauma, though he took no action.  At least at the hearing, 
the veteran could not recall the name of such Chaplain.  
Nevertheless, the Board is of the opinion, assuming the 
veteran can recall the name of such Chaplain (she could not, 
to reiterate, at the personal hearing), and because there is 
no indication in the record that the veteran has to date 
attempted to contact him for the purpose of obtaining a 
statement affirming that the sexual trauma which she avers 
transpired in service did in fact occur, that the RO should, 
in accordance with Patton, supra, at 279, specifically advise 
the veteran to attempt to do the same.

At her July 1999 hearing, the veteran made reference to a 
"Gunnery Sergeant Robinson" as well as one "Sergeant Alicia 
K. Wickner".  While she was of the view that neither 
individual was yet in service, she indicated that the former 
(Sergeant Robinson) was aware of her inservice sexual trauma 
and that the latter (Sergeant Wickner) may have been aware of 
it.  There is no indication in the record that the veteran 
has to date attempted to contact either of these individuals 
for the purpose of obtaining a statement affirming that the 
sexual trauma which she avers transpired in service did in 
fact occur.  Therefore, the Board is of the view that the RO 
should specifically advise the veteran to attempt to do the 
same.

In addition, the Board notes that a substantial duration of 
time (i.e., approximately thirteen years) has elapsed between 
the time the veteran avers having been sexually assaulted in 
service, and her having been diagnosed as having PTSD related 
to the same.  There is some indication that the matter 
initially came up in a conversation with a VA nurse 
practitioner in 1998.  Nevertheless, the Court, in Patton, 
observed that clinical reports reflecting treatment rendered 
a veteran for sexual assault from private or civilian health 
care providers, whether "immediately following" the 
assault(s) or "sometime later", Patton, supra, at 279, may 
comprise credible evidence that the alleged sexual assault(s) 
actually occurred.  Because a routine development letter sent 
to the veteran by the RO in December 1997 was prior to the 
Patton decision, and since the file does not appear to 
reflect that the veteran has ever been specifically queried 
as to whether she had, in the years proximate to her 
discharge from service, been treated for sexual assault by 
private or civilian health care providers (or had perhaps at 
least mentioned the inservice sexual assault to such a health 
care provider), the Board is of the opinion that the veteran 
should be so queried before further appellate action ensues.  

The Board is also of the opinion that the veteran should be 
advised that, in the event she related any information 
concerning the alleged inservice sexual assault(s) to 
confidants such as family members or (even after service) a 
member of the clergy, she should, in such event, in 
accordance with Patton, supra, at 279, procure a statement to 
such effect from each such individual and forward the same to 
the RO.

The RO is also advised that pursuant to VA Adjudication 
Procedure Manual M21-1, Part III, para. 5.14c (Apr. 30, 
1999), evidence of behavior changes (such as breakup of a 
primary relationship) might establish an inservice stressful 
incident.  The RO should consider this provision of M21-1.

Accordingly, the case is REMANDED for the following:  

1.  The RO should appropriately contact 
the veteran and convey to her the 
following:

(a).  A request that she prepare and send 
to the RO a written statement or 
statements, to be addressed to Barry 
Powell, her inservice Chaplain (if she 
can recall the name of such individual), 
Alicia K. Wickner and "Gunnery 
Sergeant" Robinson, requesting that each 
individual provide a written statement 
affirming that the inservice sexual 
trauma which she alleges actually 
occurred (or at least affirming that the 
veteran had then advised these persons of 
same).  Upon receipt thereof, the RO 
should undertake to obtain the current 
addresses of these persons and mail the 
letters thereto.

(b.)  Inquire of the veteran whether, 
either "immediately following" the 
alleged inservice sexual assault(s) or 
"sometime later", she has been treated 
for sexual assault by private or civilian 
health care providers (or had perhaps at 
least mentioned the inservice sexual 
assault to such a health care provider); 
if her response (if any) to the foregoing 
is in the affirmative, the veteran should 
further be requested to provide the RO 
with the names, addresses and approximate 
dates of treatment relative to each such 
health care provider.  Thereafter, if 
indicated, the RO, after obtaining the 
necessary authorization, should take 
appropriate action to procure the related 
treatment records which have not already 
been obtained.

(c.)  Inquire of the veteran whether she 
related any information concerning the 
alleged inservice sexual assault(s) to 
confidants such as family members or 
(even after service) a member of the 
clergy; if so, she should be further 
advised to procure a statement to such 
effect from each such individual and 
forward the same to the RO.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal, with 
consideration of Patton, supra, and M21-
1, Part III, para. 5.14c (Apr. 30, 1999).

3.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
- 7 -
